Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36, 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “transferring cooled liquefied gas remaining in the at least one tank of one of the facilities to one or more empty containers of the other of the facilities” which is considered indefinite.  There are no containers as part of either facility and at no time is there any claimed empty containers so it unclear how any method could be operated in this way as there are no containers nor are there unclaimed containers.   It is unclear how to interpret this limitation.
Claim 36 recites “transferring cooled liquefied gas remaining in at least one container of one of the facilities to at least one empty tank of the other of the facilities” which is considered indefinite. There are no containers as part of either facility and at no time is there any claimed empty tanks so it unclear how any method could be operated in this way as there are no containers nor are there unclaimed containers.  This would require multiple tanks in each facility and a positive recitation of an empty tank.  It is unclear how to interpret this limitation.
Claim 39 recites “transferring cooled liquefied gas remaining in at one tank of one of the facilities to one or more empty containers of the other of the facilities”.  There are no containers as part of either facility and at no time is there any claimed empty tanks so it unclear how any method could be operated in this way as there are no containers nor are there unclaimed containers.  This would require multiple 
Claim 40 recites “transferring cooled liquefied gas remaining in at least one container of one of the facilities to at least one empty tank of the other of the facilities” which is considered indefinite. There are no containers as part of either facility and at no time is there any claimed empty tanks so it unclear how any method could be operated in this way as there are no containers nor are there unclaimed containers.  This would require multiple tanks in each facility and a positive recitation of an empty tank.  It is unclear how to interpret this limitation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 17-18, 20, 23-31, 33-34, 38, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor et al. (US Patent No. 3302416), hereinafter referred to as Proctor and further of Rasmussen et al. (US PG Pub 20060283206), hereinafter referred to as Rasmussen and Hoffman et al. (DE102013018333), hereinafter referred to as Hoffman and Siegele et al. (US PG Pub 20020038676), hereinafter referred to as Siegele.

With respect to claim 17, Proctor teaches a facility for storing and cooling a liquefied gas (Figure 1), the facility comprising: 
at least one tank configured to contain liquefied gas, said tank comprising at least one lower region adapted and configured to contain the liquefied gas in the liquid state, and at least one upper region adapted and configured to contain the vapors of the liquefied gas (tank 8 which has LNG, where the dotted line as seen in the figure can be seen to be the demarcation between liquid an gas); at least one closed cooling circuit adapted and configured to be supplied with liquefied gas in the liquid state coming from the tank (liquid 28 from the tank is sent to the heat exchanger 25 Column 3, line 10 which is connected to the nitrogen closed loop heat exchanger Column 2, line 74 – Column 3, line 1, seen in the figure to be closed loop), the cooling circuit comprising at least one compressor adapted and configured to compress a cycle gas (compressor 17, Column 3, line 2), and at least one first heat exchanger adapted and configured to generate a heat exchange between the liquefied gas in a liquid state coming from the tank and the cycle gas so as to cool the liquefied gas coming from the tank when the facility is in operation (subcooler 25, Column 3, line 11);
at least one injection component fluidly connected to the cooling circuit via an injection pipe, the injection component being adapted and configured to reinject the cooled liquefied gas (the line 29, Column 3, line 13-15).

Proctor does not teach at least one engine and at least one turbine.

Rasmussen teaches that to drive a compressor a gas turbine and a motor (which is an engine) are used to provide the energy with the motor between the turbine and compressor (paragraph 35-36).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Rasmussen provided a turbine and motor to drive the compressor of Proctor since it has been shown that combining prior art elements to yield predictable results is obvious whereby some method is needed to provide power to the compressor of Proctor and Rasmussen shows one that would have been obvious to have used.

Proctor does not teach liquefied gas coming from the tank and reinjected into the tank.

Hoffman teaches that in order to provide cooling to a fluid in a tank the fluid is removed from the tank (via pump P) and part of it is sent back (5) to a heat exchanger (E3) where it is cooled and reinjected back to the tank (paragraphs 12-13, Figure 2).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hoffman to have instead of using a heat exchanger inside the tank as in Proctor to have removed the fluid from the tank, which would allow a portion to not be returned to the tank and then sent that fluid removed from the tank to a heat exchanger where it could then be used to both cool the liquefied gas (6’ in Hoffman) and to provide to the boil-off gas simultaneously (6 in Hoffman) since it has been shown that a simple substitution of one known element (internal cooling heat exchanger) for another (external cooling heat exchanger) to yield predictable results is obvious whereby removing the liquefied gas from the heat exchanger prior to reinjecting allows for part of the liquid to be removed and for the subcooled liquid to be used to cool in multiple locations.

Proctor does not teach at least one connection line adapted and configured to recover a gas to be cooled from at least one remote container, which is separate and independent from said facility, said at least one connection line being fluidly connected to the tank of the facility, wherein the engine is mechanically connected to the compressor in order to drive the compressor and also to the turbine so that the turbine drives the engine.

Siegele teaches that a remove bulk container can be used as a refill system (paragraph 23).

Therefore it would have been obvious to a person having ordinary skill in the art to have using a remote tank refilled the tank of Proctor based on the teaching of Siegele since it has been shown that combining prior art elements to yield predictable results is obvious whereby when liquefied gas is removed from the storage tank of Proctor it would need to be refilled and it can be shown by Siegele that using a remove bulk container can be used to do so.  Any gas (either as a liquefied gas or gaseous gas) added to the tank would ultimately be cooled in the cooling system of Proctor as modified, thus meeting the limitation).  A remote bulk container would be separate and independent and require a connection line as claimed.

With respect to claim 18, Proctor as modified teaches further comprising at least one bypass pipe connected to the injection pipe, said at least one bypass pipe being adapted and configured to transfer some of the cooled liquefied gas to a remote container, the remote container being separate and independent from the facility (as modified by Hoffman the removal line splits into one which removes fluid from the system and thus would be adapted and configured to send some of the cooled liquefied gas to a remote container, which could be separate from the facility as the bypass pipe as claimed is present).

With respect to claim 20, Proctor as modified teaches wherein the output of the compressor is indirectly fluidly connected to the first heat exchanger (the fluid passes through multiple other heat exchangers as shown before passing to the first heat exchanger from the compressor).

With respect to claim 23, Proctor as modified teaches wherein the cooling circuit comprises at least one first connection component mechanically connecting the engine to the compressor and at least one second connection component mechanically connecting the engine to the turbine (there is a shaft section between the compressor and the motor and a shaft section between the motor and the turbine as modified in claim 17).

With respect to claim 24, Proctor as modified teaches wherein the cooling circuit comprises a third heat exchanger adapted and configured to exchange heat between the cycle gas and a fluid at ambient temperature (intercooler 18, Column 3, line 3, would provide heat exchange with a fluid that can be considered ambient to the temperature of its environment).

With respect to claim 25, Proctor as modified teaches wherein the injection component is arranged in the upper region of the tank (as modified there are multiple injection components one of which is in the upper region and thus that can be considered the claimed injection component).

With respect to claim 26, Proctor as modified teaches wherein the cooling circuit is adapted and configured to cool liquefied gas coming from the tank to a temperature between 35 K and 150 K (this is a functional limitation of which the system must be capable and the system uses a nitrogen refrigerant which means it is capable of providing cooling in such range, because gaseous nitrogen exists as low as 77.2 K).
With respect to claim 27, Proctor as modified teaches wherein the cooling circuit is adapted and configured to cool liquefied gas coming from the tank to a temperature equal to 110 K (this is a functional limitation of which the system must be capable and the system uses a nitrogen refrigerant which means it is capable of providing cooling in such range, because gaseous nitrogen exists as low as 77.2 K).

With respect to claim 28, Proctor as modified teaches wherein the cooling circuit is adapted and configured to cool liquefied gas coming from the tank to a temperature equal to 80 K (this is a functional limitation of which the system must be capable and the system uses a nitrogen refrigerant which means it is capable of providing cooling in such range, because gaseous nitrogen exists as low as 77.2 K).


With respect to claim 29, Proctor as modified teaches wherein the tank contains liquefied natural gas (LNG, Column 1, lines 11-12).

With respect to claim 30, Proctor as modified teaches wherein the cooling circuit contains nitrogen (the cycle gas as noted in the rejection of claim 17 is nitrogen).

With respect to claim 31, Proctor as modified teaches wherein said facility adapted and configured to store and cool liquefied natural gas (LNG, Column 1, lines 11-12).

With respect to claim 33, Proctor as modified teaches at least partially receiving liquefied gas coming from a container, which is separate and independent from the facility, via the connection line that fluidly connects the at least one tank to the remote container, the remote container being separate and independent from the facility (as modified in claim 17, liquefied gas is used to refill the tank), supplying the cooling circuit with liquefied gas coming from the tank (liquefied gas is removed from the tank as modified in claim 17 and passed into the heat exchanger which is part of the cooling circuit), cooling the liquefied gas coming from the tank with the cooling circuit (the liquefied that is removed from the tank is cooled in the heat exchanger); and injecting the cooled liquefied gas into the tank with the injection component (the then cooled gas is returned back to the tank).

With respect to claim 34, Proctor as modified does not teach further comprising a step of transferring at least some of the cooled liquefied gas to the remote container with the injection pipe.

Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art at the time the invention as filed that when the fluid in the tank was no longer needed or when excess fluid was in the tank that it can be transferred back to the remote container to be stored in bulk until otherwise needed to prevent too much fluid from being in the tank.



Examiner takes official notice that the removal line (Proctor as modified by Hoffman) can be used to fill a remote container as when removing liquefied gas from a system there are only a few known places it can go and one would be to another system with another container so that it can be utilized, stored or transported therefrom.

With respect to claim 42, Proctor as modified teaches wherein the liquefied gas is liquefied natural gas (natural gas, Column 1, lines 10-11).
	With respect to claim 43, Proctor as modified teaches wherein the liquefied gas is liquefied natural gas (the gas is nitrogen as noted in the rejection of claim 17).

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor/Rasmussen/Hoffman/Siegele and further in view of Fuchs et al (US PG Pub 20100000253), hereinafter referred to as Fuchs.

With respect to claim 19, Proctor as modified does not teach wherein the output of the turbine is directly fluidly connected to the input of the first heat exchanger.

Fuchs teaches that to drive the compressor for the liquefaction system as turbine (84) is used which expands the cycle fluid after cooling (62) and then sends the cycle fluid to the heat exchange for cooling the natural gas (46).

Therefore it would have been obvious to have in place of the valve (22) of Proctor and the gas turbine as modified to have used a turbine to both control the pressure of the cycle gas and drive the 

With respect to claim 21, Proctor as modified does not teach wherein the cooling circuit further comprises a second heat exchanger configured to generate a heat exchange between compressed cycle gas coming from the compressor and expanded cycle gas coming from the turbine.  Proctor does teach a valve (22) which allows expansion of nitrogen and a heat exchanger (7) which heat exchanges between gas returning that has passed through the valve and cycle gas (see figure 1).

Fuchs teaches that to drive the compressor for the liquefaction system as turbine (84) is used which expands the cycle fluid after cooling (62) and then sends the cycle fluid to the heat exchange for cooling the natural gas (46).

Therefore it would have been obvious to have in place of the valve (22) of Proctor and the gas turbine as modified to have used a turbine to both control the pressure of the cycle gas and drive the motor and compressor of Proctor as modified since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the turbine to expand the fluid would allow for the expansion of the fluid to be used to cool the nitrogen and provide the energy to the compressor without the need for an external gas turbine.  Thus with the turbine in the place of the valve the output would go from the first heat exchanger to the second heat exchanger.

With respect to claim 32, Proctor as modified does not teach wherein said facility is a transport vehicle.

Fuchs teaches wherein an LNG system with cooling is on board a ship (paragraph 2).

. 


Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Proctor/Rasmussen/Hoffman/Siegele/Fuchs and Ragot (US PG Pub 20160216029), hereinafter referred to as Ragot.

With respect to claim 22, Proctor as modified does not teach wherein the input of the compressor is fluidly connected to the output of the turbine without an intermediate component other than the first heat exchanger and the second heat exchanger.

Ragot teaches that in a cooling system using a closed nitrogen loop such as a Brayton cycle that only two heat exchangers (26/28) are used between the turbine (30) and the compressor (32) (paragraph 35).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have instead of using the five heat exchanger cycle of Proctor to have utilized a Brayton cycle as in Ragot which only has two heat exchangers between the turbine and compressor since it has been shown that a simple substitution of one known element (5 heat exchanger cycle) for another (Brayton cycle with two heat exchangers) to yield predictable results would be obvious whereby using the cycle of Ragot would eliminate the need for additional heat exchanger loops and reduce the amount of heat exchangers  used.  LNG could still be passed through one of the heat exchangers for warming, but the overall reduction of heat exchangers and refrigeration result in less components and less refrigerant needed.
Allowable Subject Matter

Claims 37 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 It should be noted that although claims 35-36 and 39-40 are not rejected in view of prior art they are not considered allowable at this time as such determination cannot be made until the rejections under 35 USC 112 is addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763